DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species F, claims 1-4, 6-9, 12, 14-15, and 32-40, in the reply filed on 6/13/22 is acknowledged.
Claims 20-27 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.
Further, claims 4 and 32-40, which were not indicated as being withdrawn by applicant, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species that requires the reflective layer to be patterned with a plurality of structures and at least one solar cell comprising electrical connections on the front side and rear side, there being no allowable generic or linking claim. 
Claims 18 and 19, which were indicated as withdrawn by applicant, have been determined to read upon the elected species F, and have been further treated on the merits in this Office Action. Election was made without traverse in the reply filed on 6/13/22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "30" have both been used to designate solar cells in Figures 1 and 4-9, as set forth below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both encapsulating material and sawtooth profile and reflective layer, as set forth below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that the specification discloses in paragraph [0040] a transparent front glass 10, a layer of transparent encapsulating material 20, solar cells 30, a second layer of encapsulating material 40, a sheet of conductive material 60, a layer of encapsulating material 70, and a back sheet 80 as shown in Figure 1. 
The specification then goes on to disclose in paragraph [0045] reflected light 60 and a sawtooth profile 20 being used for reflection in Figure 3 and in paragraph [0056] an electrical circuit 30 in Figure 3.
The specification further discloses in paragraph [0060] that in Figure 4, there is a reflective layer 20 between cells matrix 10 and an electrical circuit 30, and a conductive sheet 40, and in paragraph [0066] that in Figure 5, there is a reflective layer 10 and a polymeric substrate 20 and cells matrix 30. 
It is noted that PCT Rule 11 states in 11.13 (m) that “[t]he same features, when denoted by reference signs, shall, throughout the international application, be denoted by the same signs” and in 37 CFR 1.84 (p)(4) that “[t]he same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”
Therefore, the drawings are deficient because several different reference numbers have been used for the same element in various Figures and several reference numbers have been used for different elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 12, 14-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "back contact cells" in the preamble and then “at least one solar cell” in line 3. It is unclear if the “at least one solar cell” encompasses the previously mentioned “back contact cells”. For the purpose of examination, the limitation “at least one solar cell” has been interpreted to be directed to the previously mentioned “back contact cells”. Clarification is requested.
Claim 2 recites “a back side of the at least one solar cell” in line 7. However, line 6 already recites “the at least one solar cell comprising …a back side”, such that it is unclear how there can be another back side of the at least one solar cell that was not previously mentioned. For the purpose of examination, the limitation has been interpreted to be directed to the same back side of the at least one solar cell that was previously mentioned. Clarification is requested.
Claim 2 further recites “the at least one contact” in line 10. However, the claim recites “at least two contacts” in line 7, such that it is unclear which of the at least two contacts is to be interpreted as the at least one contact in line 10. Clarification is requested.
Claim 2 recites “the interstitial space adjacent to the at least one solar cell” in line 11. There is insufficient antecedent basis for this limitation in the claim as no interstitial space adjacent to the at least one solar cell has been recited and it is not immediately clear that interstitial space adjacent to the at least one solar cell would necessarily be present. Appropriate correction is requested.
Claim 12 recites “the cells matrix” in line 2. There is insufficient antecedent basis for this limitation in the claim as no cells matrix has been previously recited. For the purpose of examination, the limitation has been interpreted to be directed to the at least one solar cell. Clarification is requested. Similar deficiency can be found in claims 14 and 15.
Claim 14 recites “the coupled layers” in line 2. There is insufficient antecedent basis for this limitation in the claim as no coupled layers has been previously recited. For the purpose of examination, the limitation has been interpreted to be directed to the encapsulating layers that were laminated together as “the coupled layers” based on the disclosure in the specification. Clarification is requested. Similar deficiency can be found in claims 15 and 18.
Claim 14 further recites “an electrical circuit” in line 2. It is unclear if the limitation is intended to be directed to the electrical connection or at least two contacts on a back side of the at least one solar cell previously mentioned in claim 2 or something else without further details and explanation. For the purpose of examination, the limitation has been interpreted to be directed to the electrical connection between the at least one contact and the conductive material previously recited in claim 2. Clarification is requested. Similar deficiency can be found in claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (US 2015/0207003).
Regarding claim 1, Woo discloses a photovoltaic module (see Figure 2B) with back contact cells (solar cells CE having electrodes C141 and C142 on the back; [0050]; see Figures 12 and 13 for the contacts) comprising: 
a front support layer (front transparent substrate FG), 
at least one solar cell (solar cells CE1 and CE2), 
at least one reflective layer (reflector RF1) behind the front support layer (see Figure 2B), 
the at least one reflective layer comprising a surface for redirecting light to the at least one solar cell ([0058]; see light arrows in Figure 2B).
Regarding claim 2, Woo discloses a photovoltaic module (see Figure 2B) comprising: 
a front surface (front transparent substrate FG) comprised of a transparent front support layer (as set forth above), 
a back surface (back sheet BS) comprised of a back protective layer ([0048]), 
at least an encapsulating layer (EC1) between the transparent front support layer and at least one solar cell (CE1 and CE2) ([0043]; see Figure 2B), the at least one solar cell comprising a front side and a back side (see Figure 2B),
 at least two contacts on a back side of the at least one solar cell (solar cells CE having electrodes C141 and C142 on the back; [0050]; see Figures 12 and 13 for the contacts), 
at least a second encapsulating layer (EC2) between the at least one solar cell and a conductive material (interconnector IC) and with local openings to be occupied by an electrical connection between the at least one contact and the conductive material (as shown in Figures 12 and 13, there are spaces between the two electrodes, such that the spaces will be filled by the encapsulant and the points in which the electrodes and the interconnector are in contact will be the local openings occupied by the electrical connection), and 
at least one reflective layer (reflector RF1) disposed in the interstitial space adjacent to the at least one solar cell (see Figure 2B), the at least one reflective layer comprising a surface for redirecting light to the at least one solar cell ([0058]; see light arrows in Figure 2B).
Regarding claim 3, Woo discloses all the claim limitations as set forth above, and further discloses the surface of the at least one reflective layer is for redirecting light indirectly to the at least one solar cell (as set forth above).
Regarding claim 6, Woo discloses all the claim limitations as set forth above, and further discloses the at least one reflective layer comprises an inorganic coating (it is disclosed the reflecting surface of the reflector can contain aluminum oxide; [0076]).
Regarding claim 8, Woo discloses all the claim limitations as set forth above, and further discloses the at least one reflective layer (RFC is a metal coating that is reflective) is coupled with at least one polymeric layer (RFB formed of PET; [0082]) (see Figure 5).
Regarding claim 9, Woo discloses all the claim limitations as set forth above, and further discloses the at least one reflective layer is a metallic layer (RFC is a metal coating that is reflective; [0082]; see Figure 5).
Regarding claim 14, Woo discloses all the claim limitations as set forth above, and further discloses the coupled layers provide insulation between the cells matrix and an electrical circuit (it is disclosed the encapsulants can be EVA ([0046]), which is known to provide insulation, such that the encapsulants would provide insulation between the cells and the interconnector).
Regarding claim 15, Woo discloses all the claim limitations as set forth above, and further discloses the coupled layers provide adhesion between the cells matrix and an electrical circuit (through lamination ([0045]), the encapsulants provide adhesion between the cells and the interconnector).
Regarding claim 18, Woo discloses all the claim limitations as set forth above, and further discloses the coupled layers provide adhesion between the front support layer and the at least one solar cell (through lamination ([0045]), the encapsulants provide adhesion between the cells and the front cover).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003) in view of Gonsiorawski et al. (US 2008/0000517).
Regarding claim 7, Woo discloses all the claim limitations as set forth above, and further discloses the reflector comprises a metal material ([0075]) or an insulating material with a metal coating ([0080]-[0082]), but does not expressly disclose the at least one reflective layer comprises an organic coating.
	Gonsiorawski discloses a reflector (see Figure 5) comprising an insulating material (14) with a metal coating (30) and an insulating coating (32) such as an acrylic polymer ([0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated an insulating coating made of acrylic polymer on the metal material or metal coating of the reflector of Woo, as taught by Gonsiorawski, so that short circuiting between the cells in areas where the thickness of the encapsulant separating the cell from the back sheet is reduced to zero or near zero can be prevented, which may occur as an unintended consequence of encapsulant flow during the laminating process, as taught by Gonsiorawski ([0048]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003) in view of Ishiguro et al. (US 2017/0365727).
Regarding claim 12, Woo discloses all the claim limitations as set forth above, but does not expressly disclose the at least one reflective layer is disposed below the cells matrix.
Ishiguro discloses a photovoltaic module (see Figure 7C) comprising at least one reflective layer (40X) disposed in the interstitial space adjacent to the at least one solar cell below the cells matrix (see Figure 7C) and in between the cells (see Figure 7B).
As Woo is not limited to any specific examples of the placement of the at least one reflective layer disposed in the interstitial space adjacent to the at least one solar cell and as the placement of the at least one reflective layer disposed in the interstitial space adjacent to the at least one solar cell between and below the cells matrix were well known in the art before the effective filing date of the claimed invention, as evidenced by Ishiguro above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the placement of the at least one reflective layer in any suitable configuration depending on the size and thicknesses of the other layers within the photovoltaic module, including placing the at least one reflective layer below the cells matrix in the device of Woo.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003) in view of Iwata et al. (US 2018/0013025).
Regarding claim 19, Woo discloses a photovoltaic module (see Figure 2B) comprising: 
a front glass layer (front transparent substrate FG; [0042]), 
a rear back sheet formed of an insulating material ([0048]),
at least one solar cell (solar cells CE1 and CE2), 
at least one reflective surface (reflector RF1) for redirecting light to the at least one solar cell ([0058]; see light arrows in Figure 2B), but the reference does not expressly disclose a glass-glass photovoltaic module and a rear glass layer.
Iwata discloses a glass-glass photovoltaic module (1) comprising a rear glass layer (50; [0102]).
As Woo is not limited to any specific examples of rear back sheet materials of an insulating material and as a rear back sheet of glass for a photovoltaic module forming a glass-glass photovoltaic module was well known in the art before the effective filing date of the claimed invention, as evidenced by Iwata above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable rear back sheet formed of an insulating material, including a glass back sheet in the device of Woo.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721